Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 12:	
Please amend “10 mm2s-1” as found on line 7 of claim 12 to --10 mm2/s--.
Claim 13:
Please amend “10 mm2s-1” as found on line 3 of claim 13 to --10 mm2/s--.
	Please remove “[Chemical Formula 1]” as found on line 4 of claim 13.
Claim 19:	
Please amend “10 mm2s-1” as found on line 8 of claim 19 to --10 mm2/s--.
Claim 22:	
Please amend “10 mm2s-1” as found on line 4 of claim 22 to --10 mm2/s--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants claimed invention is drawn to a coating composition comprising ingredients (A)-(C) where component (A) is comprised of ingredients (A-1) and (A-2).  Two closely related prior art teachings are cited on Applicants information disclosure statement.  Kirino (US 2017/0349783, same assignee as the instant application) taches coating compositions which are comprised of a partial hydrolysis condensate of an alkoxysilane (which in some embodiments, reads on component (A-1) of claim 12.  Additionally, the coating compositions include a hydrolysis catalyst and an organic solvent, where the amount of organic solvent falls within the range as required by claim 12.  However, Kirino does not sufficiently teach or suggest the inclusion of a component which satisfies (A-2) as claimed.  Kijima et al. (US Pat. 5,716,443) teaches surface treating agent for coating vehicles which is comprised of an ingredient which satisfies component (A-2) of claim 12.  Kijima et al. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766